Citation Nr: 0839893	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2003, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is 
initially from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for PTSD.  In February 2001, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC), for additional development and readjudication.  

And subsequently, in an October 2001 decision, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating retroactively effective from April 21, 1997, 
the date of receipt of the claim.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  

More recently, in a June 2003 decision, the RO granted a 
higher initial rating of 50 percent for the PTSD with the 
same retroactive effective date of April 21, 1997.  The 
veteran continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  In a June 2004 
decision, the RO again increased the rating for the PTSD - 
this time to 100 percent, the maximum possible schedular 
rating, but only retroactively effective from January 23, 
2003, the date the RO determined it was factually 
ascertainable this higher rating was warranted.  The veteran 
appealed for an earlier effective date for this 100 percent 
rating.  See his July 2004 notice of disagreement (NOD) and 
February 2005 substantive appeal (VA Form 9).  




FINDING OF FACT

It was not factually ascertainable at any time prior to 
January 23, 2003, that the veteran's PTSD met the 
requirements for the higher 100 percent rating.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 23, 2003, for the assignment of the higher 100 
percent rating for the PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 
2007); 38 C.F.R. §§ 3.1, 3.156, 3.400, 4.1-4.7, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2003 and July 2004.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Also keep in mind that his appeal is for an 
earlier effective date, the final downstream element of his 
claim, which initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
then a higher initial disability rating, both of which since 
have been granted.

The record does not include correspondence from VA notifying 
the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - him or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).

But in Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).



VA also has a duty to assist the veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  The RO obtained his service 
medical records (SMRs), VA treatment records, copies of SSA 
disability benefit determinations for consideration and 
associated medical records, and arranged for VA compensation 
examinations.  Significantly, he has not identified, and the 
record does not otherwise suggest, any additional existing 
evidence that is necessary for a fair adjudication of his 
claim that has not been obtained.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist in developing his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.

II.  Analysis - Whether the Veteran is Entitled to an 
Effective Date earlier than January 23, 2003, for the 100 
percent rating for his PTSD

Essentially, the veteran contends that he is entitled to an 
earlier effective date of April 21, 1997, for the higher 100 
percent rating for his PTSD because the condition was as 
severe then as it was as of January 23, 2003, when he 
received this higher rating.  He asserts that the medical 
records since 1997 have continually supported a higher 100 
percent rating, as "[his] symptoms have been the same from 
1997 to the present date."  See his February 2005 
substantive appeal (VA Form 9).

The veteran has what amounts to a "staged" rating under 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He had 
an initial 50 percent rating for his PTSD from April 21, 
1997, until it was increased to 100 percent as of January 23, 
2003.



Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The pertinent criteria for the effective date of an award for 
an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2007) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2008); Harper v. Brown, 10 Vet App 
125, 126 (1997).  



Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  Determining the 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).

Here, the date of receipt of the claim for a higher initial 
rating, beyond 30 percent, was December 17, 2001, the date 
stamped on the claim.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  The Board's review of the record does 
not reveal any earlier claims for a higher initial rating.  
Indeed, service connection had just recently been granted in 
the RO's October 2001 decision, so the veteran could not 
possibly have been requesting a higher initial rating for his 
PTSD until, at the very earliest, the condition was service 
connected in the RO's October 2001 decision.  38 C.F.R. § 
3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  Certainly, the date of 
receipt of his claim for service connection for PTSD, April 
21, 1997, is even earlier, but more importantly 
service connection was not granted until much later, in the 
RO's October 2001 decision.  And he is not appealing the 
effective date of that grant of service connection.  See 
Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) 
(the date of entitlement to an award of benefits does not 
necessarily equal or coincide with the date entitled to a 
certain rating).  Rather, his appeal for an earlier effective 
date of his award of a higher 100 percent rating necessarily 
extends back only to the very claim granting this benefit - 
i.e., a higher rating.  Thus, the date of receipt of this 
claim is December 17, 2001.

The Board acknowledges that the December 2002 SOC, denying an 
increased rating beyond 30 percent for the PTSD, was sent to 
the veteran's old address, even after he had informed VA of 
his change of address.  That correspondence was returned as 
undeliverable, with an indication from the postmaster that 
the period for automatic forwarding to his new address had 
expired.  But see Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  For VA 
purposes, "notice" means written notice sent to a claimant 
at his or her most recent address of record.  38 C.F.R. 
3.1(q) (2007).  Even so, this administrative error does not 
provide a basis for an earlier claim, were the veteran to 
argue that the improper notice prevented him from filing a 
claim for a higher rating.  VA incorrectly sent him the SOC 
in December 2002, long after the December 2001 claim for a 
higher initial rating was received.

The Board must next determine whether there was an increase 
in disability before the receipt of the claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's 50 percent staged rating for his service-
connected PTSD is under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

As provided by VA's Rating Schedule, a 50 percent disability 
rating for PTSD is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The next higher rating of 70 percent requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

The Board first examines whether there was a factually 
ascertainable increase in severity of the disability from the 
initial 50 percent rating, in effect for the first period of 
service connection (April 21, 1997 to January 22, 2003), 
which would warrant the higher, current 100 percent rating, 
within the one year period before the receipt of the 
December 17, 2001 claim for a higher initial rating.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Harper 
v. Brown, 10 Vet. App 125, 126.  In making this determination 
the Board examines the evidence of record from December 17, 
2000 until December 17, 2001, to determine whether a higher 
100 percent rating was factually ascertainable within that 
time frame.  In this regard, February 2001 VA group treatment 
records for the veteran's PTSD noted that his ability to 
understand was "average" or "good," with an excellent 
response to others.  There is no other competent evidence 
during this time frame demonstrating more pronounced PTSD 
symptomatology.  So, overall, there is no evidence that a 100 
percent rating for his service-connected PTSD was factually 
ascertainable within the one-year period before the receipt 
of his December 17, 2001, claim for a higher initial rating.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under 
38 C.F.R. § 3.400(o)(2)), since it was not factually 
ascertainable that an increase in disability to the 100 
percent level preceded the claim by a year or less, there is 
no basis for an earlier effective date as of an increase in 
disability.  

In contrast, even earlier medical records show no indication 
that the veteran's PTSD was of such severity as to have 
caused total occupational and social impairment prior to 
January 23, 2003.

The Board acknowledges there is some evidence of worsening 
PTSD symptomatology, more than one year prior to the date of 
receipt of his claim.  A December 1999 VA psychology 
treatment record, for example, noted his continued difficulty 
with PTSD symptoms such as withdrawal from social activities, 
distractibility, and exaggerated startled response.  An April 
2000 VA psychological treatment note observed that he 
experienced suicidal ideations via automobile accident.  
Another April 2000 VA treatment note indicates he maintained 
isolation and avoided relationships with others.  And a July 
2000 VA treatment note showed possible anxiety attacks.

But the overall evidence of record, prior to one year before 
the date of his claim, indicates his PTSD symptomatology was 
clearly not so severe as to have merited a 100 percent 
rating.  In particular, the June 1998 VA PTSD compensation 
examination revealed no evidence of total occupational and 
social impairment (at the time of the examination, he had 
been employed for 10 years at a paper mill, in the power 
house department, and lived with his mother).  On the whole, 
there was not the required symptoms of:  gross impairment in 
thought processes (logical and coherent) or communication 
(speech at regular rate and responsive to interviewer); 
persistent delusions or hallucinations (no evidence of 
delusional thinking); grossly inappropriate behavior; 
persistent danger of hurting self or others (denied homicidal 
or suicidal tendencies); intermittent inability to perform 
activities of daily living; disorientation to time or place 
(alert and oriented); and memory loss for names of close 
relatives, own occupation, or own name (memory adequate).  
See Diagnostic Code 9411.  That June 1998 VA examiner also 
assigned a GAF score of 60, which, according to the DSM-IV, 
is indicative of only moderate levels of PTSD symptomatology, 
not total occupational and social impairment.  

Furthermore, a May 2000 VA note showed the veteran had no 
suicidal ideations.  Also, a July 2000 VA treatment note 
showed he had no change in appetite, no suicidal ideations, 
no increase in sadness, no loss of volitional ability, and 
that he was able to express a range of affect.  As well, 
August 2000 VA psychiatric therapy records showed he had 
developed new coping skills, was opening up to others, and 
expressed closer relations with his family members.  

The veteran was notably awarded SSA disability as of October 
2, 2000, but this was on the basis of an unrelated disorder, 
non-ischemic cardiomyopathy with congestive heart failure.  
There was no secondary diagnosis provided as a basis for the 
SSA disability award, especially not PTSD.

So, overall, there is no evidence that a 100 percent rating 
for the PTSD was factually ascertainable at any time more 
than a year before the receipt of the December 17, 2001, 
claim for a higher initial rating.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Under 38 C.F.R. § 3.400(o)(2)), 
since there was no evidence of an increase in disability (to 
the 100 percent rating level) preceding the claim by more 
than a year, the date of the claim, December 17, 2001, also 
cannot be used as an earlier effective date for the 100 
percent rating for the PTSD.

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
So the date of claim would be earlier, since a review of the 
medical evidence fails to show any preceding increase in 
disability.

The Board's analysis next turns to whether the date of 
entitlement was earlier than January 23, 2003.  

But a review of the record reveals no evidence of entitlement 
to the 100 percent rating before January 23, 2003.  Notably, 
the January 20, 2003 VA PTSD compensation examination, in 
particular, disclosed no evidence of total occupational and 
social impairment, since at the time of that examination 
the veteran had been unemployed for one year, but due to 
medical problems, not explicitly citing his PTSD.  There were 
specifically no such symptoms as:  gross impairment in his 
thought processes or communication (cognitive functioning 
intact); persistent delusions or hallucinations (not having 
any delusional thinking); grossly inappropriate behavior 
(affect is appropriate); persistent danger of hurting self or 
others (not psychotic, no homicidal or suicidal ideation); 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name (no looseness of 
association).  See Diagnostic Code 9411.  And the 
January 20, 2003, VA examiner again assigned the veteran a 
GAF score of 60, indicative of only moderate levels of PTSD 
symptomatology, the same as his prior VA examination.  

Indeed, it was only on January 23, 2003, the date of his 
visit to a VA psychiatric group therapy treatment, that the 
evaluating clinician provided an assessment of the veteran's 
PTSD symptoms of the sort that evidenced total occupational 
and social impairment.  That clinician for the first time 
described the veteran's PTSD as causing him to be 
"completely unable to function in a work setting or even in 
a social relationship.  [He] need[ed] help with activities of 
daily living at times.  Prognosis [was] poor."  And further, 
his PTSD was characterized as "prolonged, severe, increased 
depression, isolation, startled response, hyper vigilance, 
sleeplessness."  Although these symptoms existed to a lesser 
extent at the time of the VA examination earlier that month, 
this was the first medical evidence explicitly finding total 
occupational and social impairment, and thereby, establishing 
his entitlement to the higher 100 percent rating for his 
PTSD.  Therefore, his date of entitlement to this 100 percent 
rating remains as of January 23, 2003.

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
Here, the date entitlement arose (January 23, 2003) is 
clearly later in time than the date of receipt of the 
increased rating claim (December 17, 2001), and so, applying 
the general rule, the correct effective date is January 23, 
2003.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than January 23, 2003, for the award of the 100 percent 
disability rating for the PTSD.  And as the preponderance of 
the evidence is against the claim, there is no reasonable 
doubt to resolve in the veteran's favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than January 23, 
2003, for the higher 100 percent rating for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


